    Compassion Release.                          800 market st. Suite 143.
Knoxville, TN 37902.                               Dear, Judge Varian.
My name is Faith Volz I am the oldest daughter is a T~!11,ri l v -1:-1 ~-~ an
inmate #43512-074. Case# 3:10-CR-161 She has be·b n 1 L -, ~-
incarcerated for almost 8 years for a mistake that she th1dug~tlt she
              •                           •           c ! ·•·' · ·, ',. L11strict Cou rt
was mostly innocent of. Tamral was trying to obey,t lie law,.onennessee
                                                               A t l,no::vil le

Tamral's court appointed attorney dismissed Tamral's witnesses
before they were testified. She is a first time offender she has
never broken the law before she has always been a hard worker for
her three children as a single mom. She's amazing person. She
has 8 grandchildren now Which of six of them she has not even
gotten to know. We really need her out. Tamral has a great support
system family,parents, children and siblings. Which we are all law
abiding citizens. I am greatly worried about her health. She has a
poor immune system. She has battled cancer while being
incarcerated several times. Her fellow inmates are smoking illegal
drug and my mom is getting exposed to it making her hard to
breathe and really hurting her lungs. I am tremendously worried
about her being in there with coronavirus. I feel like she won't have
a good chance of surviving. She needs to be home with her family
where we can be with her and she's safe. She did get approved for
cares act and signed her home confinement papers. But then they
change the criteria. That was extremely heartbreaking to the
whole family especially her. Tamral's mother died right after she
found out Tamral can no longer come home~ She met all the
criteria is for home confinement except that she was 45% of her
time. But she has medical issues and the doctor reviewed Her
compassionate release and she was approved. We have been
       Case 3:10-cr-00161-TAV-DCP Document 369 Filed 11/19/20 Page 1 of 3 PageID #: 3936
waiting months to hear back something from central office. But
every day she is in there it's a great risk. Her health continues to
get worse because of lack of medical care and being exposed to
Covid and K-2 Is highly dangerous for her especially. Please send
my mother home. I promise you will not regret it. She is a great US
citizen and has all the support to get her back on her feet into
society. We love her so much. We all need her home with her
family. PLEASE she means everything to us and she is such a good
person. She doesn't deserve to be in there any longer.,       Thank
you.                          FAITH VOLZ 865-444-9501




     Case 3:10-cr-00161-TAV-DCP Document 369 Filed 11/19/20 Page 2 of 3 PageID #: 3937
                                       ''




                                                                               ,-.,.
                                                -
                                            --=                                ~ I

                                                                               .,""
                                                                               0
                                                                                       -C


                                                                                       2
                                                                                        .;:
                                                                                       :;,-; ..


                                            ---·-·
                                                                                              >;



                                            .
                                                                               ~
                                                                               0
                                                                                       ~ - .·
                                                                                       $ .
                                            ·-.--.::::-·
                                                                               N
                                                                               0
                                                                                       rr          I
                                                                                       m
                                                                               "O       -I
                                                                               ~       2
                                                                               I\J     w           'it
                                                                               r '',J-J .•f;:'     II

                                             --
                                            .----·
                                              -
                                      . I




Case 3:10-cr-00161-TAV-DCP Document 369 Filed 11/19/20 Page 3 of 3 PageID #: 3938
